                          Case 5:19-cv-00024-HE Document 33-12 Filed 08/29/19 Page 1 of 6
                                                                EXHIBIT 12


                                                                                           April 01, 2016   through April 29, 2016
      JPMorgan Chase Bank, N.A.
                                                                                      Account Number:                                  6290
      P O Box 659754

      San Antonio, TX 78265 - 9754



                                                                                   CUSTOMER SERVICE INFORMATION

                                                                                  Web site:                                Chase.com
                                                                                  Service Center:                      1-800-242-7338
     00000072 DRE 662 211 12516 NNNNNYNNNNY   1 000000000 D2 0000                 Deaf and Hard of Hearing:            1-800-242-7383

     MIDWEST WHOLESALE PROPERTIES LLC                                             Para Espanol:                        1-888-622-4273

                                                                                  International Calls:                 1-713-262-1679




                                                                                                                                              00000720101001400021
                                            Chase Performance Business Checking
 CHECKING SUMMARY




DEPOSITS AND ADDITIONS




ELECTRONIC WITHDRAWALS

04/28     04/28 Online Transfer To Chk ...8004 Transaction#: 5357150633

04/28     04/28 Online Transfer To Chk ...8750 Transaction#: 5357152083

04/28     04/28 Online Transfer To Chk ...8510 Transaction#: 5357155487

04/28     04/28 Online Transfer To Chk ...7700 Transaction#: 5357157121

Total Electronic Withdrawals

The fees for this account are included in the fee information for account --------------                    7700.



DAILY ENDING BALANCE




                                                                                                                       Page   1   of   2



                                                                                                      Steely Subpoena 014
                             Case 5:19-cv-00024-HE Document 33-12 Filed 08/29/19 Page 2 of 6
                                                                     EXHIBIT 12

                                                                                                         April 01, 2016   through April 29, 2016


                                                                                                    Account Number:                                  6290




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                    Call or write us at the phone number or address

on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

more information about a transfer listed on the statement or receipt.     We must hear from you no later than 60 days after we sent you the FIRST

statement on which the problem or error appeared.    Be prepared to give us the following information:

              Your name and account number
              The dollar amount of the suspected error
              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly.   If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation   .


IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                  Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.     If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you.    For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                           JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page   2   of   2



                                                                                                             Steely Subpoena 015
                              Case 5:19-cv-00024-HE Document 33-12 Filed 08/29/19 Page 3 of 6
                                                                            EXHIBIT 12


                                                                                                         July 30, 2016   through August 31, 2016
       JPMorgan Chase Bank, N.A.
                                                                                                     Account Number:                                 6290
       P O Box 659754

       San Antonio, TX 78265 - 9754



                                                                                                 CUSTOMER SERVICE INFORMATION

                                                                                                 Web site:                               Chase.com
                                                                                                 Service Center:                     1-800-242-7338
      00000062 DRE 662 211 24716 NNNNNNNNNNN           1 000000000 D2 0000                       Deaf and Hard of Hearing:           1-800-242-7383

      MIDWEST WHOLESALE PROPERTIES LLC                                                           Para Espanol:                       1-888-622-4273

                                                                                                 International Calls:                1-713-262-1679




                                                                                                                                                            00000620101000000021
                                                    Chase Performance Business Checking
 CHECKING SUMMARY




ELECTRONIC WITHDRAWALS

08/25      08/25 Online Transfer To Chk ...8510 Transaction#: 5617977483

08/25      08/25 Online Transfer To Chk ...7700 Transaction#: 5617978423

Total Electronic Withdrawals

The fees for this account are included in the fee information for account --------------                                  7700.



DAILY ENDING BALANCE




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                    Call or write us at the phone number or address

on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

more information about a transfer listed on the statement or receipt.     We must hear from you no later than 60 days after we sent you the FIRST

statement on which the problem or error appeared.    Be prepared to give us the following information:

              Your name and account number
              The dollar amount of the suspected error
              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly.   If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation .


IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                  Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.     If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you.    For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                           JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page   1   of   2



                                                                                                                     Steely Subpoena 022
Case 5:19-cv-00024-HE Document 33-12 Filed 08/29/19 Page 4 of 6
                          EXHIBIT 12

                                                       July 30, 2016   through August 31, 2016


                                                     Account Number:                               6290




                This Page Intentionally Left Blank




                                                                                   Page   2   of   2



                                                          Steely Subpoena 023
                                                                     Case 5:19-cv-00024-HE Document 33-12 Filed 08/29/19 Page 5 of 6
                                                                                                          EXHIBIT 12


                                                                                                                                  June 01, 2017   through June 30, 2017
                                                 JPMorgan Chase Bank, N.A.
                                                                                                                               Account Number:                                   6290
                                                 P O Box 659754

                                                 San Antonio, TX 78265   - 9754



                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          Web site:                                  Chase.com
                                                                                                                          Service Center:                        1-800-242-7338
                                             00000050 DRE 662 211 18717 NNNNNNNNNNN     1 000000000 D2 0000               Deaf and Hard of Hearing:              1-800-242-7383


                                             MIDWEST WHOLESALE PROPERTIES LLC                                             Para Espanol:                          1-888-622-4273

                                                                                                                          International Calls:                   1-713-262-1679




                                                                                                                                                                                               00000500101000000021
        *start*after address message area1




        Chase Performance Business Checking                                                         is changing
        We appreciate your business and want to make sure you know about changes were making to Chase Performance

        Business Checking.




        On August 27, 2017, the Monthly Service Fee for Chase Performance Business Checking will increase to $30.




        However, were also lowering the balance you need to meet to get this fee waived. Starting August 27, well waive the

                                                                                                                                                        1
        Monthly Service Fee for any statement period in which you maintain an average beginning day balance                                                 of   $35,000             or more

        in any combination of linked business savings (excluding Client Funds Savings accounts), business CDs and other Chase

        Performance Business Checking accounts.




        Additionally, you will:

                                                   No longer pay a fee to receive international and domestic wires.

                                                   Be able to make unlimited electronic deposits and up to 250 other kinds of deposits at no additional cost. There will

                                                    still be a $.40 fee for each non-electronic deposit once you exceed 250.




        All other features of your account remain the same. If you have any questions, please call the number on your statement.



        1
                  Average daily balance is the average of the end of day ledger balances during the monthly statement cycle.
        *end*after address message area1




       *start*summary




                      CHECKING SUMMARY                                               Chase Performance Business Checking




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/21                                       Online Transfer From Chk ...1530 Transaction#: 6312692583


            06/21                                       Online Transfer From Chk ...1530 Transaction#: 6312688048


            06/21                                       Online Transfer From Chk ...8510 Transaction#: 6312690955


            06/22                                       Online Transfer From Chk ...1530 Transaction#: 6314599394
*end*deposits and additions




                                                                                                                                                                 Page   1   of   2



                                                                                                                                             Steely Subpoena 042
                                                                Case 5:19-cv-00024-HE Document 33-12 Filed 08/29/19 Page 6 of 6
                                                                                                        EXHIBIT 12

                                                                                                                                                June 01, 2017   through June 30, 2017


                                                                                                                                         Account Number:                                   6290



 *start*deposits and additions




                                                                                                 (continued)
            DEPOSITS AND ADDITIONS

              06/22                                   Online Transfer From Chk ...1530 Transaction#: 6314597431


              06/22                                   Online Transfer From Chk ...9953 Transaction#: 6314594476


              06/23                                   Online Transfer From Chk ...5639 Transaction#: 6317937304


              Total Deposits and Additions
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               06/21                               06/21 Online Transfer To Chk ...5639 Transaction#: 6312697924


               06/22                               06/22 Online Transfer To Chk ...5639 Transaction#: 6314595594


               06/22                               06/22 Online Transfer To Chk ...5639 Transaction#: 6314600582


               06/22                               06/22 Online Transfer To Chk ...5639 Transaction#: 6314601529


               06/23                               06/23 Online Transfer To Chk ...8510 Transaction#: 6317939568


               06/26                               06/26 Online Transfer To Chk ...8510 Transaction#: 6323339422


               Total Electronic Withdrawals
   *end*electronic withdrawal


*start*post overdraft and returned item message1




        The fees for this account are included in the fee information for account --------------                                                                7700.
*end*post overdraft and returned item message1


*start*daily ending balance3




            DAILY ENDING BALANCE




*end




*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                         Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                        We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared.                         Be prepared to give us the following information:

                                                     Your name and account number
                                                     The dollar amount of the suspected error
                                                     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly.                      If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation                      .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                     Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                          If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you.                         For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                                 JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                           Page   2   of   2



                                                                                                                                                 Steely Subpoena 043
